Title: From Benjamin Franklin to Schweighauser, 17 September 1779
From: Franklin, Benjamin
To: Schweighauser, Jean-Daniel


Sir
Passy, Sept. 17. 1779
I have now before me your favours of july 31. & Aug. 19. Your testimony with Regard to Mr. Wam. Lee, is fully Sufficient to remove the Suspicion of his Sharing in your Commission. I mention’d it not as a Charge against him, but as an Excuse for you; 5 per Cent being, as I understood more then double of what is usual. I could wish I had nothing to do with mercantile Business, as I am not vers’d in it. I perceive that you have abated the Commission on the Delivery of The Tobacco to one per Cent. but then that is 1 per Ct. paid to your Correspondent, and another 1 Per Ct. for your self. To me it Seems that your Commission should be not on the whole sum, but on what you paid your Correspondent for doing the Business; otherwise we pay twice for The Same service. I must submit however to the Custom of Merchants. It may be against me, and if it is I suppose it is founded in some Reason that at Present I am unacquainted with. But if these Two Commissions are right, the Article for travelling Charges 1024 livres wants Explanation.
Notwistanding what I Said relating to Such of your Drafts as are founded on the part of your Account, I have refused none, but honoured them all.
I am Satisfy’d with your Reason about the Date of your Bills. If I Should at any time be so Straitned for Money when in your Debt, as that a Sudden Demand from you would be inconvenient to me, I will mention it to you, and request your Bills may be drawn at one or two Usances.
The Swedish Ambassador has presented a Memorial to Mr. De Vergennes relating to The Prize and the demanded Damages. He mentioned that the Swedish People were beaten and cruelly treated by ours. This is so contrary to our Custom, that I can hardly believe it. I must answer his memorial, and therefore wish to see again the Papers, that I may examine them. I think I sent them down to you, when I desired you to get some of the Letters Translated. Please to return them to me, and you Shall have them again when wanted for the Trial. If you have received the Opinion of The advocate of The Bureau of Prizes, which you expected, please to Send me a Copy of it.
The two Sick Persons who came over among the Prisoners from England, Should undoubtedly be taken care of till they are able to go home. I wish to know their Names and the Parts of America they come from. I have no Objection to continuing the allowance to Capt. Harris, Supposing that he intends going by the first Opportunity.— Please to present my Compliments to him, and request him to inform me about a Trunk belonging to Mr. Louis Dupré, which was intrusted to his Care, and which is enquired after.
I thought to have had the Dispatches ready to send by Capt. Samson this Day; but there are some Points on which I must wait an answer from the Court, in order to send that answer in my Letters; This may yet require some days: but I think it will not exceed another Week.
I approve of your assisting the American Prisoners that are arrived from Lisbon, in the manner that Mr. Adams ordered for those come from England. They were I believe generally pretty well cloathed by Charities collected there if any of These should be apparently in great want of cloathing it will be well to assist them with what may be absolutely necessary in that Article.
I should think it would be right to discharge M. Hill the Surgeon. I am Sorry he has been kept so long. In my Opinion Surgeons Should never be detain’d as Prisoners, as it is their Duty and their Practice to help the Sick and wounded of either side when they happen to have an Opportunity— They Should therefore be considered not as Parties in any War, but as friends to Humanity.
I request you to make enquiry by your Correspondents in the Different Ports of Spain, what English Prisoners brought in by the Americans, were confined There. When you receive Answers, please to communicate them to me.
I inclose you a Copy of what I write to Mr. Williams relating to my Orders about the Prisoners. We must not regard Reports.
I have the honour to be with great Esteem. Sir &c
I will transmit to Congress the memoire relating to The Barron d’Autroche.
M. Schweighauser.
